Title: To Thomas Jefferson from Christopher Ellery, 27 February 1804
From: Ellery, Christopher
To: Jefferson, Thomas


               
                  Sir 
                  Senate Chamber27th. Feby. 1804—
               
               I have not the confidence requisite for the frequency of applications which it seems to become my duty to make to the Executive—Indeed I address the President by letter, rather than in person, merely because I would be as little troublesome as possible—
               The inclosed letters, relative to the character & qualifications of Mr. Sterry, came under cover from him to myself, accompanied by one to the Secretary of State; and it is probable that Mr. Sterry himself will visit the seat of government shortly on his way to New Orleans. Should it comport with the public interest to bestow an office upon him, Mr. Sterry, there can be no doubt of his faithfulness & ability—recommended as he is by gentlemen of the first respectability—
               The other letter, respecting the Collector at New Bedford, speaks for itself—I have only to observe, in addition, that Mr. Taber has declared, in a letter to myself, that the appointment of Mr. Almy, named in Mr. Hazard’s letter, would be agreeable to the republicans in Newport—With the highest respect.
               
                  Christ’r Ellery 
               
            